Title: To James Madison from the Inhabitants of Troy, New York, 7 May 1812
From: Troy, New York Inhabitants
To: Madison, James


(CIRCULAR.)
SIR,
TROY, N. Y. May 7, 1812.
The Inhabitants of the town of Troy, feeling in common with their Fellow Citizens the calamities with which the disastrous policy of the Government has overwhelmed our Country, and apprehensive of evils in prospect still more destructive and extensive, and at the same time impressed with a belief that the baneful measures of their Rulers are adopted from a mistaken impression that they are coincident with the wishes and feelings of the great body of the People, have, at this momentous crisis, with an unanimity unexampled for the last thirteen years, assembled and expressed to the Government and World, their most decided disapprobation of the recent measures and views of Congress. Believing that it is only necessary that the voice of the People should be expressed to dispel the illusion which the misrepresentations of our public Journals have occasioned, and arrest the progress of the ruinous measures adopted and projected, we take the liberty to transmit to you the proceedings of this town, and invite the aid of your influence and exertions to call forth a manly expression of public sentiment upon these momentous subjects in your vicinity. We are respectfully yours, &c.
